Cuyahoga App. No. 87881. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the motion of Christopher Horn to withdraw as counsel for appellee Lee Adams and the notice of withdrawal of Patrick S. Lavelle as counsel for appellee Michelle Adams,
It is ordered by the court that the motion to withdraw is granted and Christopher Horn and Patrick S. Lavelle are removed as counsel.
It is further ordered, sua sponte, that Christopher J. Pagan of Middletown, Ohio, is appointed to represent appellee Lee Adams on a pro bono basis, and John J. Kulewicz of Columbus, Ohio, is appointed to represent appellee Michelle Adams on a pro bono basis.
It is further ordered that appellees shall file their merit briefs within thirty days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.